Order, Supreme Court, New York County (Emily Goodman, J.), entered September 13, 1996, which granted the motion of defendants Good-Land Management Corp. and Abacus Federal Savings Bank and the cross motion of defendant Mott & Prince Services Corp. for partial summary judgment dismissing plaintiff’s claim for punitive damages, unanimously affirmed, with costs.
The court properly granted the cross motions to dismiss the punitive damages claim since the record is devoid of evidence of malicious or reckless misconduct on the part of defendants-respondents (see, Prozeralik v Capital Cities Communications, 82 NY2d 466) and the work allegedly causing damage, to plaintiff’s premises was performed by independent contractors. Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Mazzarelli, JJ.